DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of June 1, 2022 which amended claims 1-23.

Claim Objections
Claim 1 objected to because of the following informalities:  in lines 32 and 33 “comprises an electric busses” should be “comprises electric busses”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 2 “is” should be “are”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 11 “of the” should be inserted before “on or more of the hydraulic…”.  Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  in line 1 of each of the claims after “wherein” “each” should be inserted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4, 5, 6, 9-11 and 13 are vague and indefinite because in line 6 of claims 4-6 and 13, and in line 8 of claim 9, it is unclear which of the plurality (under the condition of there being “more electric power arrangements”) of engine-generator sets is being referenced. The examiner suggests language such as used at the end of claim 12.
	Claim 8 is vague and indefinite because it depends from claim 7 which sets forth there are a plurality of electric power arrangements. But in lines 1-3 of claim 8 the claim reverts to referring to “one or more electric power arrangements”. In line 2 it is unclear which of the plurality of engine-generator sets is being referred to and the second recitation of the “one or more electric power arrangements in lines 2 and 3 seems to create a circular loop with the recitation in lines 1 and 2.
Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 14 is vague and indefinite because in lines 19, 24 and 27 it is unclear which of the plurality (under the condition of there being “more electric power arrangements”) of engine-generator sets is being referenced. The examiner suggests language such as used at the end of claim 12. Claims 17 and 18 are similarly confusing in the last lines of the claims; and throughout claim 22 the references to “the engine-generator set” are similarly unclear.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	
Allowable Subject Matter
Claims 1-3, 7 and 12 are allowed.
Claims 4-6, 8-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4-6, 8-11 and 13-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
June 4, 2022